      Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 1 of 9



                   IN IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

THE REDEEMED CHRISTIAN CHURCH OF:
GOD (VICTORY TEMPLE) BOWIE,
MARYLAND                        :

     v.                            :    Civil Action No. DKC 19-3367

                                   :
PRINCE GEORGE’S COUNTY, MARYLAND
                                   :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this RLUIPA

case is a motion pursuant to Fed.R.Civ.P. 62 to stay judgment or

suspend injunction pending appeal.       (ECF No. 70).   The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.     Local Rule 105.6.       For the following reasons, the

motion will be denied.

I.   Background

     The previous opinion in this matter provides a more in-depth

background to the litigation, and explains in relevant part that

             [Plaintiff] Victory Temple is a religious
             congregation of the Redeemed Christian Church
             of God (“RCCG”). The RCCG is an evangelical
             church and was founded in Nigeria in 1952.
             There are 40,000 RCCG parishes globally,
             including 700 RCCG parishes within the United
             States. The RCCG’s main goal is to win souls
             and it aims to accomplish that goal by
             “plant[ing] churches within five minutes
             walking distance in every city and town of
             developing countries and within [ten] minutes
             driving distance in every city and town of
             developed countries.”
      Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 2 of 9




(ECF No. 58, at 2); Redeemed Christian Church of God (Victory

Temple) Bowie, Md. v. Prince George’s Cty., Md., 485 F.Supp.3d

594, 595 (D.Md. 2020).     Committed to finding land to purchase to

build a newer and larger church for its growing congregation,

Victory Temple ultimately purchased 14403 Mount Oak Road (the

“Mount Oak Road property”) after due diligence and a feasibility

study that found that Victory Temple’s intended plans to develop

the site were feasible; the current zoning allowed for a church

use by right and it was currently in a “water and sewer category

5, an area planned for a future community water and sewer system.”

Id. at 596-97.

     Victory Temple submitted its plans to the County, along with

the feasibility study, and noted that its plan to build the church

would require its designation to be changed from Category 5 to

Category 3, with Category 4 as an “intermediate step.”        Despite an

initial recommendation by County planning officials for approval

on this request, the County Council in 2019 referred the issue to

the Transportation Infrastructure Energy and Environment Committee

(“TIEE Committee”).      After several residents testified at the

hearing in opposition to the project, the TIEE Committee voted to

deny approval, despite testimony from a Department of Permitting,

Inspections and Enforcement (“DPIE”) staff member that approval to

Category 4 was usually done automatically “unless there are some


                                   2
          Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 3 of 9



extenuating circumstances.”1          After a revised version of TIEE’s

resolution was received by the County Council, it voted to adopt

it and denied Victory Temple’s application on May 7, 2019.                Id. at

600-02.

      Victory Temple subsequently filed a complaint against the

County on November 22, 2019, alleging that the denial of its

application to amend Prince George’s County Water and Sewer Plan

violated the Religious Land Use and Institutionalized Persons Act

of 2000 (“RLUIPA”) (ECF No. 1).          After a three-day bench trial, a

memorandum opinion and order was issued finding that the County

had indeed violated RLUIPA by denying Plaintiff’s application to

change its “W5 and S5” categories to a “W4 and S4.”                    Victory

Temple, 485 F.Supp. at 608.          Ultimately, after the parties filed

a   consent     motion   with   agreed   upon   language   for   a   permanent

injunction (ECF No. 61), on October 2, 2020, an order was issued

that found money damages to be an inadequate remedy and that

permanently enjoined the County from denying Victory Temple’s

application to amend the Water and Sewer Plan.               The County was

ordered to advance the Mount Oak Road Property to a “Water and

Sewer Category 4” within sixty days.            (ECF No. 62).




      1As the DPIE employee had explained, “Category 4 is when the
planning agency would be able to review this more succinctly, more
in depth.” Id. at 601.


                                         3
          Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 4 of 9



      On October 16, the County filed a notice of appeal to the

Fourth Circuit.        (ECF No. 64).   On December 3, it filed the motion

to stay judgment or suspend injunction pending the appeal in

question.2      The motion argues that, in the absence of a stay of

the permanent injunction, the appellate court may look on the issue

as moot.       Defendant argues it is thereby “attempting to avoid

possible prejudice to its arguments on appeal should it be forced

to redesignate the property.” It argues that because the permanent

injunction is of the “affirmative” type, as opposed to the normal

“negative” type that simply prevents certain conduct, such a stay

is warranted.          Alternatively, it argues the “irreparable harm”

that Plaintiff would face if it could not “advance the property’s

designation” is not “imminent or immediate,” because the “ability

to   advance     the    subject   property’s   water   and   sewer   category

designation will be preserved pending the outcome of the appeal.”

(ECF No. 70).          Defendant cites no authority in support of its

motion, however.3


      2Plaintiff points out that “the practical distinction between
those requests is not clear.” They will be treated as one and the
same. Plaintiff also suggests that Defendant is in contempt of
court given that the motion to stay was filed more than sixty days
after the permanent injunction order was issued. (ECF No. 71, at
2-3). Sixty days after October 2, 2020 was December 1, so the
motion is only two days late and will be considered on the merits.

      3Defendant also reports that Plaintiff sought relief from
the Circuit Court for Prince George’s County that was purportedly
dismissed for failure to state a claim.      (Id., at 2) (citing


                                       4
       Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 5 of 9



II.   Standard of Review

      Rule 62 (d) provides:

           While   an   appeal   is   pending   from   an
           interlocutory order or final judgment that
           grants,    continues,    modifies,    refuses,
           dissolves, or refuses to dissolve or modify
           and injunction, the court may suspend, modify,
           restore, or grant an injunction on terms for
           bond or other terms that secure the opposing
           party’s rights.

      The Supreme Court laid out the relevant four factors in Nken

v. Holder, 556 U.S. 418, 434 (2009), to consider when deciding

whether to grant a stay:

           “(1) whether the stay applicant has made a
           strong showing that he is likely to succeed on
           the merits; (2) whether the applicant will be
           irreparably injured absent a stay; (3) whether
           issuance of the stay will substantially injure
           the   other   parties    interested   in   the
           proceeding; and (4) where the public interest
           lies.” Hilton [v. Braunskill, 481 U.S. 770,
           776 (1987)]. There is substantial overlap
           between these and the factors governing
           preliminary injunctions, see Winter v. [Nat.
           Res. Def.] Council, Inc., 555 U.S. 7, 24
           (2008); not because the two are one and the
           same, but because similar concerns arise
           whenever a court order may allow or disallow
           anticipated action before the legality of that
           action has been conclusively determined.

(string   citations   removed).     “‘[T]he   most   critical’    factors,

according to the Supreme Court, Nken, 556 U.S. at 434,[] are the



Redeemed Christian Church of God (Victory Temple) v. Prince
George’s Cty Council, No. 19-18641, Cir. Ct., Prince George’s Cty.
(Alves, J.) (May 4, 2020)). It says Plaintiff has a pending appeal
from this decision but fails to explain how this affects the
adjudication of the present motion.
                                    5
         Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 6 of 9



first two:     whether the stay movant has demonstrated (1) a strong

showing of the likelihood of success and (2) that it will suffer

irreparable harm — the latter referring to ‘harm that cannot be

prevented or fully rectified’ by a successful appeal[.]”                 In re

Revel AC, Inc., 802 F.3d 558, 568 (3d Cir 2015) (quoting Roland

Mach. Co. v. Dresser Indus., 749 F.2d 380, 386 (7th Cir. 1984)).

     The burden is on the party requesting the stay, Casa de Md.,

Inc. v. Trump, PWG-19-2715, 2019 WL 7565389, at *2 (D.Md. Nov. 14,

2019).    It is not yet entirely clear, however, just how the court

is to evaluate those four factors:

             Some district courts in the Fourth Circuit
             have held that a party seeking a stay must
             satisfy each of the factors listed above,
             while others permit a sliding scale in which
             a stronger showing for some factors can make
             up for a weaker showing for others.     Still
             other district courts have applied the
             standard for preliminary injunctions . . .

Id. at *2 n.2.      In this case, as in that one, the outcome is not

dependent on which of these approaches is applied, and so no

definitive statement on the issue is necessary.

III. Analysis

     All four factors weigh against granting a stay.

     First, Defendant has not shown a strong likelihood of success

on appeal.      Defendant devotes a single sentence to this factor,

despite its importance to the fate of its motion:                “Defendant

respectfully suggests that it will likely succeed on the merits of


                                      6
         Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 7 of 9



its appeal particularly with respected to whether [RLUIPA] applies

to Plaintiff’s application for a legislative amendment to the

Plan.”     (ECF No. 70, ¶ 7).      Although it is vaguely stated, this

appears to be a re-assertion of a defense previously raised by

Defendant — that RLUIPA exclusively governs “land use regulation”

and that county water and sewer plans do not qualify as such.               As

Plaintiff points out, however, this theory has twice been rejected:

on a motion to dismiss and again at trial.               Redeemed Christian

Church of God (Victory Temple) Bowie, Md. v. Prince George’s Cty.,

Md., No. DKC 19-3367, 2020 WL 585298, at *3 (D.Md. Feb. 6, 2020);

Victory Temple, 485 F.Supp.3d at 602-03.

      Second, and of equal importance, the County has failed to

demonstrate it will suffer any irreparable injury if its motion

for a stay is denied, whereas Plaintiff has shown it will be

substantially injured if the stay is approved.

      Plaintiff is correct that, “The County’s mootness concerns

are misguided.”        As it points out, “If the County ultimately

prevails on appeal and a final, non-reviewable judgment is entered

in the County’s favor, then RLUIPA will no longer place any

constraint on the County’s administration of the Water and Sewer

Plan” as it relates to the property in question.            The question is

not   rendered    moot,   Plaintiff    argues,   until    its    interest   in

“upgraded water and sewer classification” vests.                This does not

occur under Maryland law, Plaintiff contends, as long as there is

                                      7
      Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 8 of 9



pending litigation on the matter.            (ECF No. 71, at 8) (citing

Powell v. Calvert Cty., 368 Md. 400, 409 (2002) (“Until all

necessary approvals, including all final court approvals, are

obtained, nothing can vest or even begin to vest.”).

     Plaintiff has been granted the right to have the property

reclassified to Category 4 under the Water and Sewer Plan.               It

concedes,   however,    that    if    it   proceeds   with   planning    the

development of this site, it does so “at its own risk.”          Defendant

will have at least one opportunity to challenge the permanent

injunction at the Fourth Circuit, if not the Supreme Court. Should

that court reverse the injunction, Plaintiff will be out whatever

time and money it spent in moving ahead with its project.

     Even   putting    aside   that    the   approval   sought   far    from

guarantees Plaintiff the right to build its planned church, the

party that stands to be “substantially injured” here is Plaintiff.

“[S]tay of injunctive relief would preclude Victory Temple (for

months or years, depending on the timing of the appeal process

during the COVID-10 pandemic) from moving forward with its plans

to build a new church.”        (ECF No. 71, at 9).      It simply cannot

proceed with planning at all until it is granted the designation

and would instead be forced to sit idle on a property that it

purchased with this singular goal in mind — an injury that was

found to go beyond monetary injury in the previous order.               (ECF

No. 62, at 2).   Defendant has failed to demonstrate the potential

                                      8
         Case 8:19-cv-03367-DKC Document 76 Filed 03/23/21 Page 9 of 9



for   irreparable     harm   if   its   motion   is   denied,   and     whatever

potential for harm does exist is far outweighed by the immediate

and substantial injury to Plaintiff if the remedy it was awarded

is not granted without delay.

        Defendant    does   not   discuss   separately   the    final    factor,

namely how it would be in the public interest to grant the stay.

When the Government is the party, these factors may merge.                 Nken,

556 U.S. at 436.       Because it has failed to show irreparable harm

to its interests, this factor weighs against granting a stay as

well.

IV.     Conclusion

        For the foregoing reasons, the motion to stay will be denied

A separate order will follow.



                                                      /s/
                                            DEBORAH K. CHASANOW
                                            United States District Judge




                                        9
